DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.  Applicant begins on page 9 of the Remarks as filed, agreeing that “in general, the rated rotor speed is usually not a ‘settable’ parameter, and is instead typically considered fixed by the wind turbine manufacturer.”  Applicant continues, stating that the present application recognizes a benefit of adjusting the rated rotor speed in accordance with a turbulence class at the site of the wind turbine, i.e., to introduce a site-specific operation or control including a site-specific rated speed.”
It is somewhat confusing that Applicant agrees that those of ordinary skill would consider “a rated speed” to be a fixed value, furthermore arguing that the present application recognizes a benefit to having a site-specific rated speed, but refusing to amend the present claims to recite determination and adjustment of a site-specific rated speed rather than a rated speed.  Applicant’s agreement on the general understanding of the term further supports Examiner’s finding that the use of “a rated rotor speed” within the claims creates issues of clarity and, as a result, the rejection is maintained.  Applicant may elect to provide a special definition of “a rated rotor speed” within the Specification or to amend the claim to utilize alternative language, but use of a term with a well-understood meaning in the art in a manner that is contradictory to that well-understood meaning provides ample basis for a rejection under §112(b) for lack of clarity.
Applicant asserts that the instant amendments overcome the remaining rejections of the dependent claims under §112(b) at the top of page 10.  Examiner agrees in part, noting that the amendments do not address every issue and, in some cases, raise new issues of clarity.
With respect to the pending rejections of claims 2, 4, 6, 9-11, 13, 15-17, and 19-23, Examiner agrees that the amendments overcome the pending rejections and, therefore, the relevant rejections are withdrawn.
With respect to the rejections of claims 8 and 18, Examiner respectfully disagrees that the amendments overcome the pending rejections.  Regarding claim 8, the amendments ameliorate the issues in part, subject to the interpretation of “rated rotor speed” as discussed above, but create a new issue of clarity.  As amended, claim 8 now recites “wherein adjusting the rated rotor speed is defined … in such a manner that the rated rotor speed is lower” for class A than class B than class C.  It remains unclear how the “rated rotor speed” may be lower for one class than another when “rated rotor speed” represents a fixed value.  It appears that the adjusted rated rotor speed is that which is lower for class A than class B and so on.  As such, claim 8 remains properly rejected under §112(b) because the language of the claim is unclear.
Regarding claim 18, Applicant recites a method wherein, when lowering the rated rotor speed, increased a number of vortex generators coupled to the rotor blades.  Claim 18 presently depends from claim 15 which recites “transitioning from a lower turbulence class to a higher turbulence class … wherein adjusting the rated rotor speed comprises lowering the rated rotor speed.”  As with claim 8 above, lowering the “rated rotor speed” is at odds with the commonly understood meaning of the term; instead, it would seem that adjustment comprises lowering the adjusted rated rotor speed.  Setting this issue aside for the moment, Examiner notes that “transitioning” as recited by claim 15 requires the wind turbine to be in operation.  Returning now to claim 18, it remains unclear how one of ordinary skill would add vortex generators to a turbine that is presently operating.  See the previous rejection of claim 2 (now withdrawn) on page 4 of the previous Office Action for further reasoning.  Appropriate clarifications are required.  As the amendments to claim 1 have created a new issue of clarity in claim 15, a rejection of claim 15 is provided below.
Applicant’s traversal of the rejections under §102(a)(1) begins on page 10 of the Remarks as filed.  There, Applicant argues that “[r]educing the rotational speed of the rotor is not the same as adjusting a rated rotor speed of the wind power installation.”  Applicant is incorrect; “a rated rotor speed” is, as admitted by Applicant, understood to be a fixed parameter.  Applicant has still not provided a special definition, thus recitation of adjusting “the rated rotor speed” remains properly rejected.  Furthermore, Applicant’s “adjustment” of the rated rotor speed effectively operates as a control over the actual rotor speed.  As Applicant cannot, despite protestations to the alternative, adjust the rated rotor speed of the wind turbine, any control disclosed in the instant application must act as a limit on the rotational speed. 
Bjerge discloses operation of a wind turbine at a nominal (i.e., “a rated”) power and, therefore, at a rated rotor speed (para. [0048]).  Dependent upon a determined turbulence being above a threshold (i.e., a “higher class” of turbulence), Bjerge reduces the rotor speed of the wind turbine from the rated rotor speed to some value lower than the rated speed.  Thus, Bjerge’s rotation speed reduction is functionally the same as the “adjustment” of “the rated rotor speed” recited by the instant claims.  Had Applicant recited, for example, “setting a rotor speed limit to the rated rotor speed” and “adjusting the rotor speed limit … in dependence on the determined turbulence class,” Applicant might have a more compelling argument that the present claims differ from the prior art.  This is not the case, however, and the pending rejection remains appropriate due to Bjerge disclosing each and every limitation of the instant claims, as best understood by Examiner in light of Applicant’s continued use of “rated rotor speed” in a manner that admittedly conflicts with the commonly understood meaning of the phrase.
Applicant has not presented any arguments related to the dependent claims separate from their dependence from one of the independent claims.  As the independent claims are properly rejected, the pending rejections of the associated dependent claims are maintained.  Claims 2, 9-11, 16, 17, 19, 20, 22, and 23 were previously precluded from examination due to issues of clarity; those issues having been resolved, the claims have now been examined on merit and relevant rejections, if any, will be provided below.  Claim 18 remains unclear for reasons set forth above and in the previous Office Action; these remaining issues of clarity still preclude evaluation on merit and will not be addressed in the rejections below.  This is not an indication of allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 8, and 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Those claims not identified and discussed below (e.g., claim 5) are properly rejected by virtue of their dependency from a rejected claim.
Regarding claim 1, Applicant recites “a settable rated rotor speed” in line 6 of the claim as amended.  It is unclear what “a settable rated rotor speed” is meant to be.  As is understood in the art, a “rated speed,” for example a rated rotor speed, is not a “settable” parameter; instead, the rated speed is one at which the manufacturer of the component specifies as the maximum rated speed for achieving maximum rated power.
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.  See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Here, Applicant has not provided any such clear redefinition (i.e., “a special definition”) within the disclosure as filed.  While Applicant states “the rated rotor speed preferably describes the rotational speed of the rotor at which a generator … attains the rated power,” there are two problems with the statement: first, it does not define “a settable rated rotor speed” and second, it is not a clear definition, but instead only a preferential interpretation.
Applicant has also stated that “[i]n the context of this disclosure, in the case in which the control rotational speed deviates from the rated rotor speed during operation at rated power, the control rotational speed is referred to synonymously with the rated rotor speed.”  First, this is not a proper redefinition of the term; Applicant is not redefining “the control rotational speed” as “the settable rated rotor speed” or even “the rated rotor speed,” but is instead making an arbitrary and artificial designation as to when “the control rotational speed” becomes “the rated rotor speed.”  
It is clear from Applicant’s own disclosure that these terms are not understood to be synonymous within the field of endeavor and, as such, any redefinition of the term requires a clear and unambiguous definition of the term being used in a contrary manner.  Furthermore, Applicant’s half-way attempt at a preferential definition serves no beneficial purpose: indeed, referring to two different concepts as the exact same thing can only serve to confuse the intended scope and meaning of the claims.  For example, one can control the control rotational speed even when it departs from the rated rotational speed, but one cannot alter the rated rotational speed.  
For purposes of examination, every instance of “a/the settable rated rotor speed” will instead be interpreted as “a setpoint rotor speed.”  Should Applicant wish for a different interpretation, appropriate amendments to the Specification and/or claims will be required.
Regarding claim 8, Applicant recites “wherein adjusting the rated rotor speed is defined … in such a manner that the rated rotor speed is lower” for class A than class B than class C.  It remains unclear how the “rated rotor speed” may be lower for one class than another when “rated rotor speed” represents a fixed value.  It appears that the adjusted rated rotor speed is that which is lower for class A than class B and so on.  Clarification is required.
Regarding claim 15, Applicant recites “transitioning from a lower turbulence class to a higher turbulence class … wherein adjusting the rated rotor speed comprises lowering the rated rotor speed.”  As with claim 8 above, lowering the “rated rotor speed” is at odds with the commonly understood meaning of the term; instead, it would seem that adjustment comprises lowering the adjusted rated rotor speed.  Claims 16-19 depend from claim 15 and are therefore rejected for at least the same reasons.
Regarding claim 17, Applicant recites counteracting an increase in blade angle by “shapes and positioning of the plurality of vortex generators in such a manner that lowering of the rated rotor speed remains substantially neutral with respect to yield.”  As with claim 15, the language of claim 17 evidences the wind turbine being in operation (increasing blade angle requires the turbine be active and responding to wind conditions) and, as a result, it is unclear how one would alter the positions of vortex generators while the blades are in motion.  Appropriate clarification is required.  Claim 19 depends from claim 17 and is therefore rejected for at least the same reasons.
Regarding claim 18, Applicant recites a method wherein, when lowering the rated rotor speed, increasing a number of vortex generators coupled to the rotor blades.  Claim 15, from which claim 18 depends, recites “transitioning” from one turbulence class to another; this implicitly requires the wind turbine to be in operation.  It remains unclear how one of ordinary skill would add vortex generators to a turbine that is presently operating.  Appropriate clarifications are required.  
Due to the present issues of clarity in claims 17 and 18, Examiner is unable to evaluate claims 17-19 on merit at this time.  This is not an indication of allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 12-15, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0234437 (“Bjerge”).
Regarding claim 1, Bjerge discloses:
A method comprising:
	determining a turbulence class at a site of a wind power installation (paras. [0051-52] discussing “wind turbulences” with respect to “wind turbulence threshold value,” thus there is an inherent determination of a turbulence class at a site of the wind power installation), wherein the wind power installation has an aerodynamic rotor having a plurality of rotor blades with adjustable blade angles (para. [0021]); 
adjusting a settable rated rotor speed of the wind power installation in dependence on the determined turbulence class (paras. [0051-53]); and 
operating the rotor at the adjusted settable rated rotor speed (para. [0051-53]).
Regarding claim 3, Bjerge discloses:
A method comprising:
determining a turbulence class at a site of a wind power installation (paras. [0051-52] discussing “wind turbulences” with respect to “wind turbulence threshold value,” thus there is an inherent determination of a turbulence class at a site of the wind power installation), wherein the wind power installation has an aerodynamic rotor having a plurality of rotor blades with adjustable blade angles (para. [0021]); 
adjusting a settable rated rotor speed of the rotor based on a blade angle characteristic (para. [0021]), wherein the blade angle characteristic is defined in dependence on the determined turbulence class (para. [0051-53]), and 
operating the rotor at the adjusted settable rated rotor speed (para. [0051-53]).
Regarding claim 5, Bjerge discloses the limitations as set forth in claim 1 and further discloses the turbulence class (“a turbulence class” is merely an arbitrary designation of a range of turbulence values; Bjerge has at least three turbulence classes: a first class wherein no turbulence is present, or the turbulence remains below a threshold, and the rotor speed is operated normally; a second class wherein the turbulence has reached the turbulence threshold, resulting in a decrease of rotor speed; and a third class wherein the turbulence increases beyond the threshold and rotor speed is further reduced.  ) is determined based on turbulence intensity measured at the wind power installation (paras. [0051-52] discuss control based on wind turbulence as compared against a threshold, thus it is inherent that a turbulence is measured).
Regarding claim 6, Bjerge discloses the limitations as set forth in claim 5 and further discloses adjusting the settable rated rotor speed, in dependence on the determined turbulence class, in such a manner that the loads to be expected on the rotor due to the measured turbulence intensity are compensated for (para. [0056] discussing the method keeping fatigue loads below fatigue load limits).
Regarding claim 7, Examiner finds that Bjerge discloses the limitations as set forth in claim 1 and further discloses the turbulence class being selected from a group that includes turbulence class “A”, turbulence class “B” and turbulence class “C.”  To clarify, the language of this claim imposes no meaningful limitations on the scope of the method.  The letters A, B, and C carry no inherent or even suggested meaning with respect to turbulence.  Indeed, this claim merely states that there are three wholly arbitrary “classes” of turbulence.  
Bjerge does not explicitly disclose having “classes” of turbulence, but does discuss how “rotational speed is reduced in dependency of increasing wind turbulences.”  Under the doctrine of broadest reasonable interpretation, each increment of wind turbulence may be construed as a “turbulence class.”  Thus, Bjerge has at least three turbulence classes: a first class wherein no turbulence is present and the rotor speed is operated normally; a second class wherein the turbulence has reached the turbulence threshold, resulting in a decrease of rotor speed; and a third class wherein the turbulence increases beyond the threshold and rotor speed is further reduced.  Since Bjerge discloses at least three turbulence classes, Examiner finds that Bjerge discloses a class “A,” a class “B,” and a class “C.”  
As such, Bjerge anticipates the limitations of claim 7.
Regarding claim 8, Bjerge discloses the limitations as set forth in claim 7 and further discloses the settable rated rotor speed is defined, with respect to the determined turbulence class, in such a manner that the rated rotor speed is lower for turbulence class “A” than for turbulence class “B”, and lower for turbulence class “B” than for turbulence class “C”.
To further clarify Examiner’s position, it is necessary to refer back to the rejections of claims 5 and 7, above.  The rejection of claim 5 defines three different “classes” of turbulence within the Bjerge reference; the rejection of claim 7 establishes that the classes of Bjerge are equivalent to the wholly arbitrary and undefined classes of instant claim 7.  Since Applicant has not claimed any definition of the classes A, B, and C, Examiner is free to interpret them under the doctrine of broadest reasonable interpretation.  As such, Examiner finds that the third class of Bjerge (turbulence values above the threshold) is equivalent to class A of the instant claims; the second class of Bjerge (turbulence is at the threshold) is equivalent to class B of the instant claims; and the first class of Bjerge (turbulence is below the threshold) is equivalent to class C of the instant claims.
Turning now to the disclosure of Bjerge, we find that class C imposes no meaningful rotor speed limitations on the method of Bjerge because the installation is operating under “normal conditions” and the rotor speed varies with the wind.  When wind conditions change and the installation experiences class B turbulence where turbulence has reached a predefined threshold, the method of Bjerge reduces the rotor speed.  Finally, when wind conditions change again and the installation experience class A turbulence, the method of Bjerge further reduces the rotor speed as turbulence increases.  
As such, Bjerge anticipates claim 8. 
Regarding claim 12, Bjerge discloses the limitations as set forth in claim 1 and further discloses the settable rated rotor speed being set in dependence on a site-specific air density (inherent; site-specific air density effects turbulence, thus any control based on turbulence is also a control based, at least indirectly, on site-specific air density).
Regarding claim 13, Bjerge discloses the limitations as set forth in claim 1 and further discloses the wind power installation being operated, in dependence on the [determined] turbulence class, according to differing operating characteristics, such that differing power curves are provided in dependence on the [determined] turbulence class.
To clarity Examiner’s position, Bjerge discloses a plurality of turbulence classes.  At the most basic interpretation of Bjerge, there are at least two classes: turbulence below a turbulence threshold and turbulence at or above said threshold.  Furthermore, Bjerge discloses differing methods of operation based on wind speed and wind turbulence (paras. [0051-54]).  In the first of these methods of operation, the wind turbine has a “standard” power curve for normal operations.  In the second of these methods of operation, the wind turbine has a power limited mode wherein output power is reduced while rotational speed is kept constant (i.e., “a second power curve”).  Examiner notes that these modes of operation are switched in dependence on wind speed, but further notes that the turbulence control loop of Bjerge is not activated until after power has been limited.  As a result, when the method is in a first turbulence class (i.e., below the threshold), the system operates according to a first power curve; when the method is in a second turbulence class, the system operates according to a modified power curve imposed by the first control loop.   
As a result, Examiner finds that Bjerge discloses differing power curves being provided in (indirect) dependence on the turbulence class and, thus, claim 13 is anticipated by Bjerge.
Regarding claim 14, Bjerge discloses the limitations as set forth in claim 1 and further discloses the blade angle characteristic being defined in dependence on the determined turbulence class (para. [0052]; “rotational speed of the rotor is reduced … by an adjustment of the pitch angles of the blades”).
Regarding claim 15, Bjerge discloses the limitations as set forth in claim 1 and further discloses, in response to [a] transition from a lower turbulence class to a higher turbulence class, the method comprises lowering the settable rated rotor speed (paras. [0044] and [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 16, 21, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerge in view of common knowledge.
Regarding claim 4, Bjerge discloses:
A method comprising:
determining a turbulence class at a site of a wind power installation (paras. [0051-52] discussing “wind turbulences” with respect to “wind turbulence threshold value,” thus there is an inherent determination of a turbulence class at a site of the wind power installation), wherein the wind power installation has an aerodynamic rotor having a plurality of rotor blades with adjustable blade angles (para. [0021]); 
adjusting a settable rated rotor speed of the wind power installation in dependence on the determined turbulence class (para. [0051-53]), according to differing operating characteristics, such that differing power curves are generated in dependence on the turbulence class (implicit; by adjusting the rotational speed of the wind turbine in response to changes in turbulence, the wind turbine inherently “generates” differing power curves for differing amounts of turbulence), and 
operating the rotor at the adjusted settable rated rotor speed (para. [0051-53]).

	While Bjerge does not explicitly disclose the generation of differing power curves, such would be implicit to the disclosed operation.  Presuming all other factors remain the same, a change in the rotational speed of the wind turbine implicitly results in a differing power output.  Thus, Bjerge discloses each and every limitation of the instant claims either implicitly or explicitly, as detailed above.
Regarding claim 16, Bjerge discloses the limitations as set forth in claim 15 and further discloses lowering the settable rated rotor speed by adjusting blade pitch (para. [0051]), but does not explicitly state how the blade angles are adjusted.  Examiner finds, however, that increasing the blade angles for at least one operating point is implicit to Bjerge’s disclosure.  As Applicant has not defined how the blade angle is defined with respect to its zero position, Examiner interprets “increasing” of the blade angle to be an adjustment of the blade angle that moves the blade toward a feathered position, reducing the amount of wind impacting the blade and consequently lowering the rotational speed of the wind turbine.  As such, Bjerge implicitly discloses the limitations of instant claim 16.
Regarding claim 21, Bjerge discloses:
A method comprising:
operating a wind power installation to generate electrical power from wind, wherein the wind power installation has an aerodynamic rotor having a plurality of rotor blades with adjustable blade angles (para. [0021]), wherein the operating comprises:
adjusting a rated rotor speed of the wind power installation in dependence on an air density at the site (inherent; site-specific air density effects turbulence, thus any control based on turbulence is also a control based, at least indirectly, on site-specific air density), and
operating the rotor at a settable rated rotor speed (para. [0048]; “operated in its known ‘normal’ mode”).

	Bjerge does not explicitly disclose the determination of an air density at a site of the wind power installation or the use of closed-loop control.  Examiner finds, however, that both of these elements are implicit to the disclosure of Bjerge or, at the very least, would be obvious to one of ordinary skill due to being well-known within the art.
	As is known in the art, turbulence is dependent upon air density.  Bjerge discloses the determination of a turbulence at a wind turbine installation, but does not specifically disclose how said turbulence is determined.  As the relationship between air density and turbulence is known in the art, one of ordinary skill in the art (prior to the effective filing date) would find it obvious to modify Bjerge to determine the turbulence based upon a measured air density because the equation for determining turbulence based (in part) on air density is well-known.
	In addition to the above, Examiner notes that Bjerge contemplates control loops but does not specify the use of closed-loop control.  As Applicant has not specified any further, Examiner may use the doctrine of broadest reasonable interpretation to define “closed-loop control” as “a system that automatically regulates a device to maintain a desired state or set point without human interaction.”  Under this definition, the disclosure of Bjerge implicitly discloses a closed-loop control system because the controls therein function to automatically adjust the operation of the wind turbine to achieve a desired state or set point without the need for human interactions.
	In view of the above, Examiner finds that Bjerge discloses each and every limitation of claim 21.
Regarding claim 24, Applicant merely recites a wind power installation having a closed-loop control system configured to implement the method of claim 1.  As detailed above, Bjerge anticipates the method of claim 1.  Furthermore, as discussed in the rejection of claim 21 above, Bjerge implicitly discloses the presence and use of a closed-loop control system.  As such, Examiner finds that Bjerge also discloses a wind power installation according to instant claim 24.
Regarding claim 26, Bjerge discloses the limitations as set forth in claim 24, but does not explicitly disclose a wind farm having a plurality of wind turbines.  The grouping of wind turbines into wind farms is well-known.  As such, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Bjerge by creating a wind farm out of a plurality of wind turbines for the purposes of generating more power from wind.
Claim(s) 2, 9-11, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerge in view of U.S. Patent Application Publication No. 2014/0328688 (“Wilson”).
Regarding claim 2, Applicant recites a method comprising the steps as recited in claim 1, and further recites steps of “determining quantities and positions for a plurality of vortex generators on the plurality of rotor blades in dependence on the determined turbulence class” and “coupling the plurality of vortex generators to the plurality of rotor blades at the positions, wherein the positions are between regions of the rotor-blade roots and the rotor-blade tips.”
As detailed above, Bjerge discloses the limitations as set forth in claim 1 and, therefore, the rejection of claim 1 is applicable to the subject matter recited by claim 2.  Bjerge does not, however, recite the limitations quoted above that differentiate claim 2 from the recitations of claim 1.
Wilson discloses a wind turbine having vortex generators placed upon a rotor blade at a position between the blade root and blade tip (e.g., FIG 7), further disclosing that flow separation depends on factors including incoming airflow characteristics such as turbulence (para. [0006]) and, at the very least, implies that such flow separation is undesirable.  To avoid this flow separation, or mitigate it, Wilson determines appropriate positioning for the vortex generators (para. [0009]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bjerge to include a plurality of vortex generators at specified positions, said positions being dependent upon determined turbulence as taught by Wilson, for the purposes of mitigating flow separation and increasing the overall efficiency of the wind turbine.
Regarding claim 9, Bjerge discloses the limitations as set forth in claim 1 but does not explicitly disclose “determining quantities and positions for a plurality of vortex generators on the plurality of rotor blades in dependence on the determined turbulence class” and “coupling the plurality of vortex generators to the plurality of rotor blades at the positions, wherein the positions are between regions of the rotor-blade roots and the rotor-blade tips.”
Wilson discloses a wind turbine having vortex generators placed upon a rotor blade at a position between the blade root and blade tip (e.g., FIG 7), further disclosing that flow separation depends on factors including incoming airflow characteristics such as turbulence (para. [0006]) and, at the very least, implies that such flow separation is undesirable.  To avoid this flow separation, or mitigate it, Wilson determines appropriate positioning for the vortex generators (para. [0009]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bjerge to include a plurality of vortex generators at specified positions, said positions being dependent upon determined turbulence as taught by Wilson, for the purposes of mitigating flow separation and increasing the overall efficiency of the wind turbine.
Regarding claim 10, the combination of Bjerge in view of Wilson discloses the limitations as set forth in claim 9, and Wilson further discloses the quantity and position of the vortex being determined in dependence on a site-specific air density (inherent; turbulence is dependent upon air density, thus positioning based on determined turbulence inherently requires positioning based on air density at the site).
Regarding claim 11, the combination of Bjerge in view of Wilson discloses the limitations as set forth in claim 10 and Wilson further discloses the positioning being in such a manner “that additional yield losses due to an increase in the blade angle necessary at low air density are at least partially compensated for” (implicit; Wilson discloses placement based upon turbulence, and thus air density, in such a manner that overall efficiency is improved; paras. [0040-43]; an increase in “overall efficiency” include efficiency at lower air densities and wind speeds).
Regarding claim 20, Bjerge discloses:
A method comprising:
	determining an air density (implicit; turbulence is dependent upon air density) at a site of a wind power installation (paras. [0051-52] discussing “wind turbulences” with respect to “wind turbulence threshold value,” thus there is an inherent determination of a turbulence class at a site of the wind power installation), wherein the wind power installation has an aerodynamic rotor having a plurality of rotor blades with adjustable blade angles (para. [0021]); 
adjusting a settable rated rotor speed of the wind power installation in dependence on the determined turbulence class (paras. [0051-53]); and 
operating the rotor at the adjusted settable rated rotor speed (para. [0051-53]).

Bjerge does not explicitly disclose “determining quantities and positions for a plurality of vortex generators on the plurality of rotor blades in dependence on the determined air density, wherein the positions are in a radial arrangement starting from a region of a rotor-blade root to a region of a rotor-blade tip” and “arranging the plurality of vortex generators to the plurality of rotor blades at the positions”
Wilson discloses a wind turbine having vortex generators placed upon a rotor blade at a position between the blade root and blade tip (e.g., FIG 7), further disclosing that flow separation depends on factors including incoming airflow characteristics such as turbulence (para. [0006]) and, at the very least, implies that such flow separation is undesirable.  To avoid this flow separation, or mitigate it, Wilson determines appropriate positioning for the vortex generators (para. [0009]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bjerge to include a plurality of vortex generators at specified positions, said positions being dependent upon determined turbulence as taught by Wilson, for the purposes of mitigating flow separation and increasing the overall efficiency of the wind turbine.
Regarding claim 22, Bjerge discloses:
A wind turbine (title), comprising:
a rotor blade (para. [0016]) comprising:
	a rotor-blade tip (implicit);
	a rotor-blade root (implicit);
	a suction side and a pressure side (implicit); and
	wherein a settable rated rotor speed of the wind turbine is adjusted (e.g., para. [0048]).

	Bjerge does not explicitly disclose a plurality of vortex generators are arranged on the rotor blade between the rotor-blade root and the rotor-blade tip, wherein a quantity and arrangement of the plurality of vortex generators from a region of the rotor-blade root to a region of the rotor-blade tip is determined in dependence on a determined turbulence class at a site of the rotor blade or an air density at the side of the rotor blade, or both; and adjusting the settable rotor speed after the vortex generators are arranged.
Wilson discloses a wind turbine having vortex generators placed upon a rotor blade at a position between the blade root and blade tip (e.g., FIG 7), further disclosing that flow separation depends on factors including incoming airflow characteristics such as turbulence (para. [0006]) and, at the very least, implies that such flow separation is undesirable.  To avoid this flow separation, or mitigate it, Wilson determines appropriate positioning for the vortex generators (para. [0009]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bjerge to include a plurality of vortex generators at specified positions, said positions being dependent upon determined turbulence as taught by Wilson, for the purposes of mitigating flow separation and increasing the overall efficiency of the wind turbine.  Furthermore, the disclosure of Wilson implies that the vortex generators are placed prior to operation, see e.g., para. [0037] discussing fixed means for adhering the vortex generators to the blade.  As such, it is implicit to the combination that the adjustments to settable rated rotor speed (as disclosed by Bjerge) must be after the vortex generators are arranged.
Regarding claim 23, the combination of Bjerge in view of Wilson discloses the limitations as set forth in claim 22 and Wilson further discloses the arrangement of vortex generators “decreas[ing] from a higher turbulence class to a lowest turbulence class.”  Examiner finds that this teaching is implicit; Wilson recognizes that having too many vortex generators can negatively impact the turbine in para. [0009].  Having recognized this issue, and basing the number of vortex generators on a determined turbulence, one of ordinary skill would recognize that Wilson implicitly teaches a need for fewer vortex generators when the class of turbulence is lower.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832